DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1, 8, and 15 as arranged, specifically “receiving the tone by a second antenna element of the antenna array of the phased array system through parasitic coupling between the first antenna element and the second antenna element; measuring a first phase difference between the tone injected into the first antenna element and the tone received by the second antenna element… receiving the tone by the second antenna element of the antenna array of the phased array system through parasitic coupling between the third antenna element and the second antenna element; and measuring a second phase difference between the tone injected into the third antenna element and the tone received by the second antenna element.”
Prior art Vehovc (U.S. Patent Application No. 20190372218) teaches (Figs. 1-14) injecting a tone into a first antenna element of an antenna array of the phased array system (324) ; receiving the tone by a second antenna element of the antenna array of the phased array system (326); measuring a first phase difference between the tone injected into the first antenna element and the tone received by the second antenna element (326), but does not teach parasitic coupling between the antenna elements.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896